PER CURIAM.
Phyllis Austin appeals the district court’s2 adverse grant of summary judgment in her Title VII employment-discrimination suit against the Department of Veteran Affairs. Having carefully reviewed the record and considered Austin’s arguments, we find no basis for reversal. See Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir.2002) (de novo standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas.